IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Radnor,                       :
                  Appellant               :         CASES CONSOLIDATED
                                          :
            v.                            :         No. 1665 C.D. 2019
                                          :
Goshen Holding Company, Inc.              :
and C.F. Holloway, III                    :

Township of Radnor                        :
                                          :
            v.                            :         No. 1691 C.D. 2019
                                          :
Goshen Holding Company, Inc. and          :
C.F. Holloway, III                        :
                                          :
Appeal of: Jeffrey S. Rosenblum and       :
Leonor R. Rosenblum                       :


PER CURIAM                             ORDER


             NOW, September 11, 2020, having considered Appellees’ application

for reargument/reconsideration, the application is denied.